United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 13-3347
                       ___________________________

                                  James I. Toney

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

 Michael Hakala, Doctor, CMS, SECC, Individually; Debbie Vinson, Director of
Nursing, CMS, SECC, Individually and Officially, also known as Debbie Vincent;
 William McKinney, Doctor, CMS, PCC, Individually and Officially; Lisa Spain,
  Director of Nursing, CMS, PCC, Individually and Officially; Kim Randolph,
  Health Services Administrator, CMS, PCC, Individually and Officially; Kim
         Klein, Registered Nurse, CMS, PCC, Indivdually and Officially

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                    Appeal from United States District Court
                 for the Eastern District of Missouri - St. Louis
                                 ____________

                            Submitted: May 23, 2014
                              Filed: May 29, 2014
                                 [Unpublished]
                                 ____________

Before GRUENDER, BOWMAN, and SHEPHERD, Circuit Judges.
                       ____________

PER CURIAM.
        James I. Toney appeals from the order of the District Court1 granting summary
judgment to the defendants in Toney’s 42 U.S.C. § 1983 action alleging deliberate
indifference to his medical needs. Viewing the record in the light most favorable to
Toney, we conclude that summary judgment was proper for the reasons stated by the
District Court. See Johnson v. Blaukat, 453 F.3d at 1108, 1112 (8th Cir. 2006)
(noting the summary judgment standard of review). We further conclude that the
District Court did not abuse its discretion in supervising the discovery process and
the filing of pleadings or in its decisions to deny the appointment of counsel and an
expert. See Phillips v. Jasper Cnty. Jail, 437 F.3d 791, 794 (8th Cir. 2006) (“We will
reverse a court’s denial of appointed counsel only if it constitutes an abuse of
discretion.”); Level 3 Commc’ns, L.L.C. v. City of St. Louis, Mo., 540 F.3d 794, 796
(8th Cir. 2008) (explaining that we review a district court’s discovery rulings for a
gross abuse of discretion), cert. denied, 557 U.S. 935 (2009); Sierra Club v.
Robertson, 28 F.3d 753, 760 (8th Cir. 1994) (reviewing the denial of a motion to file
a second supplemental complaint for an abuse of discretion); U.S. Marshals Serv. v.
Means, 741 F.2d 1053, 1059 (8th Cir. 1984) (en banc) (emphasizing that a court
should appoint an expert witness “only under compelling circumstances”).

      We affirm the judgment of the District Court.
                      ______________________________




      1
       The Honorable John A. Ross, United States District Judge for the Eastern
District of Missouri.

                                         -2-